Exhibit 10.4

 

2017 AWI PSU Stock (TSR) Tier II

 

2017 Long-Term Performance-Based Restricted Stock Unit Grant

Performance Goals Based on Absolute TSR

 

Company Confidential

ARMSTRONG WORLD INDUSTRIES

2500 Columbia Ave., P.O. Box 3001

Lancaster, PA 17604

717. 397.0611

 

First Name

Middle Name

Last Name

 

 

I am pleased to inform you that the Company’s Management Development and
Compensation Committee granted you the following:

 

Date of Grant:

February 28, 2017

Performance Units (“Target Award”):

# of Units

Performance Period (“Performance Period”):

January 1, 2017 through December 31, 2019

 

This award recognizes the importance of your role in achieving the Company’s
long-term strategy and is subject to the terms of the 2016 Long-Term Incentive
Plan and the award agreement.  The award agreement consists of this grant letter
with the Performance Goals attached as Exhibit A and the Terms and Conditions
attached as Exhibit B.

 

The Performance Units will be earned by achieving a Performance Goal based on
absolute Total Shareholder Return, subject to your continued employment through
the end of the Performance Period.  The Committee has established the
Performance Goal set forth on Exhibit A, which allows you to earn up to 300% of
the Target Award, if you remain continuously employed by the Employer through
the end of the Performance Period.  

 

To the extent the Performance Goal is achieved and you satisfy the employment
requirements, a number of shares of Company Stock equal to the Performance Units
that are earned and vested will be distributed to you following the conclusion
of the Performance Period in accordance with the payment terms set forth in the
Terms and Conditions.  The Company will withhold shares to satisfy your tax
obligations unless prohibited by country law or unless you provide a payment to
cover the tax withholding obligation.   You have no ownership or voting rights
relative to the Performance Units.

 

If the Company makes cash dividend payments during the Performance Period, the
value of the dividends on shares attributable to the Performance Units will
accrue as dividend equivalents in a non-interest bearing bookkeeping
account.  You will receive a cash payment equal to the accrued dividend
equivalents at the end of the Performance Period, adjusted for the number of
Performance Units that become earned and vested.  

 

 

--------------------------------------------------------------------------------

 

Employment Events

 

The following chart is a summary of the provisions which apply to this award in
connection with termination of employment.  The following is only a summary, and
in the event of termination of employment, the award will be governed by the
Terms and Conditions.

 

Event

Provisions

▪   Voluntary Resignation

▪   Termination for Cause

All Performance Units and accrued dividend equivalents are forfeited.

▪   “55 / 5” Rule Termination

     (55 years of age or older with 5 years of service)

▪   Involuntary Termination Without Cause

If termination occurs after 10 months following the Date of Grant, then to the
extent that the Performance Goal is achieved for the Performance Period,
Performance Units and accrued dividend equivalents are earned and vested
pro-rata, based on the period of employment; otherwise the Performance Units and
accrued dividend equivalents are forfeited.

▪   Death

▪   Long-Term Disability

To the extent that the Performance Goal is achieved for the Performance Period,
Performance Units and accrued dividend equivalents are earned and vested
pro-rata, based on the period of employment.

After a Change in Control:

▪   Involuntary Termination Without Cause

▪   Death

▪   Long-Term Disability

Upon a Change in Control Performance Units and accrued dividend equivalents are
earned as described in Exhibit A and will vest as described in Exhibit B.

 

 

In the event of any inconsistency between the foregoing summary and the Terms
and Conditions or the 2016 Long-Term Incentive Plan, the Terms and Conditions or
the 2016 Long-Term Incentive Plan, as applicable, will govern.  Capitalized
terms used but not defined in this grant letter will have the meanings set forth
in the 2016 Long-Term Incentive Plan or the Terms and Conditions, as
applicable.  As described in the Terms and Conditions, if and to the extent that
the terms of this award agreement conflict with the terms of a change in control
agreement or employment agreement between you and the Company, the terms of this
award agreement shall supersede the terms of the change in control agreement or
employment agreement.  

 

Please contact Kelly Strunk (717-396-3477) if you have questions.

 

Sincerely,

[g201704281221126772272.jpg]

Victor D. Grizzle

Chief Executive Officer

 

The information contained in this letter is confidential and any discussion,
distribution or use of this information is prohibited.

2

--------------------------------------------------------------------------------

 

Exhibit A

Performance Goal

 

Absolute Total Shareholder Return:  Absolute Total Shareholder Return (“Absolute
TSR”) tracks the appreciation in share price of the Company Stock, including
dividends, and is annualized for the Performance Period, as determined by the
Committee.  Specifically, Absolute TSR is calculated based on the following
formula:

 

[g201704281221126832273.jpg]

Ending Share Price + Aggregate Dividends

[g201704281221126842274.jpg]

^(1/3)

-1

Starting Share Price

 

 

For purposes of the Absolute TSR calculation:

 

 

•

“Ending Share Price” means the volume weighted average closing price of the
Company Stock for the highest consecutive 30 trading days in the 60 trading day
period beginning with and immediately following January 2, 2020.

 

•

“Aggregate Dividends” means a cumulative number of shares of Company Stock
assuming same day reinvestment in Company Stock on the ex-dividend date of the
dividends paid on a share of Company Stock during the Performance Period.  

 

•

“Starting Share Price” means the volume weighted average closing price of the
Company Stock for the highest consecutive 30 trading days in the 60 trading day
period beginning with and immediately following January 3, 2017.

 

Absolute TSR

Performance Level

 

Payout

Below 6%

 

0%

6%

 

50%

9%

 

75%

12%

 

100%

20%

 

200%

30%

 

300%

 

Threshold level performance must be achieved in order to earn any Performance
Units for the Performance Goal.  If actual performance is between performance
levels, the number of Performance Units earned with respect to the Performance
Goal will be interpolated on a straight line basis for pro-rata achievement for
performance at or between performance levels.  If the Performance Goal would
produce fractional units, the number of Performance Units earned shall be
rounded up to the nearest whole unit, but not in excess of an aggregate of 300%
of the Target Award.  

 

Change in Control:

 

If a Change in Control occurs prior to the end of the Performance Period or
prior to the end of the 60 trading day period following the end of the
Performance Period, the number of Performance Units earned with respect to the
Absolute TSR Performance Goal will be the greater of (i) the Target Award or
(ii) the number of Performance Units earned with respect to the Absolute TSR
Performance Goal based on Absolute TSR through the date of the Change in
Control, calculated by using the per-share sales price in the Change in Control
as the Ending Share Price and as if the Change in Control date were the end of
the Performance Period, as determined by the Committee before the Change in
Control in its sole discretion.

 

The Committee reserves discretion to provide for accelerated vesting of the
earned Performance Units at a higher performance level pursuant to Section 14(c)
of the Plan.

3

--------------------------------------------------------------------------------

 

EXHIBIT B

 

ARMSTRONG WORLD INDUSTRIES, INC.

2016 LONG-TERM INCENTIVE PLAN

 

PERFORMANCE RESTRICTED STOCK UNIT GRANT

TERMS AND CONDITIONS

 

1.Grant.  

(a)Subject to the terms set forth below, Armstrong World Industries, Inc. (the
“Company”) has granted to the designated employee (the “Grantee”) two target
awards (the “Target Award”) of performance-based restricted stock units (the
“Performance Units”) as specified in the 2017 Long-Term Performance Restricted
Stock Unit Grant Letters to which these Grant Conditions relate (the “Grant
Letters”).  The “Date of Grant” is February 28, 2017.  The Performance Units are
Stock Units with respect to common stock of the Company (“Company Stock”).      

(b)The Performance Units shall be earned, vested and payable if and to the
extent that the Cumulative Free Cash Flow and Absolute TSR performance goals set
forth in the Grant Letters (the “Performance Goals”), employment conditions and
other terms of these Grant Conditions are met.  The “Performance Period” for
which the attainment of the Performance Goals will be measured is the period
beginning January 1, 2017 and ending December 31, 2019.

(c)These Terms and Conditions (the “Grant Conditions”) are part of the Grant
Letters.  This grant is made under the Armstrong World Industries, Inc. 2016
Long-Term Incentive Plan (the “Plan”).  Any terms not defined herein shall have
the meanings set forth in the Plan.  

2.Performance Goals; Vesting.

(a)The Grantee shall earn and vest in a number of Performance Units based on the
attainment of the Performance Goals for the Performance Period, provided that
the Grantee continues to be employed by the Company or its subsidiaries or
affiliates (collectively the “Employer”) through December 31, 2019 (the “Vesting
Date”).   The Performance Units shall be earned based on attainment of the
Performance Goals and shall vest based on the Grantee’s continued employment
through the Vesting Date, or as otherwise provided below.

(b)After the end of the Performance Period, the Management Development and
Compensation Committee (the “Committee”) will determine whether and to what
extent the Performance Goals have been met and the amount earned with respect to
the Performance Units.  The Grantee can earn up to 225% of the Target Award
based on attainment of the Performance Goals, as set forth in the Grant
Letters.  Earned and vested Performance Units shall be payable as described in
Section 5.

(c)If a Change in Control occurs, the amount earned with respect to the
Performance Units shall be determined as of the date of the Change in Control as
described in the Grant Letters.  The earned Performance Units shall continue to
vest based on the Grantee’s continued employment through the Vesting Date,
except as otherwise provided herein.  Earned and vested Performance Units shall
be payable as described in Section 5.  Notwithstanding the foregoing, if the
Performance Units are not assumed by, or replaced by substantially identical
grants by, the successor company in the Change in Control, the earned
Performance Units shall vest as of the date of the Change in Control, and such
earned and vested Performance Units shall be paid as of the date of the Change
in Control if the Change in Control is a 409A CIC (as defined below) and if
permitted by the plan termination provisions of the regulations under section
409A of the Code.  If payment at the date of the Change in Control is not
permitted under section 409A, the earned and vested Performance Units shall be
payable as described in Section 5.

(d)Except as described below, no Performance Units shall be earned prior to the
Committee’s determination of achievement of the Performance Goals, and to the
extent that the Performance Goals are not attained, the Performance Units shall
be immediately forfeited and shall cease to be outstanding as of the date of the
Committee’s determination.

4

--------------------------------------------------------------------------------

 

3.Termination of Employment.  

(a)General Rule.  Except as described below, if the Grantee ceases to be
employed by the Employer prior to the Vesting Date, the Performance Units shall
be forfeited as of the termination date and shall cease to be outstanding.

(b)“55/5” Rule Termination.  If, after ten months following the Date of Grant
but prior to the Vesting Date, the Grantee ceases to be employed by the Employer
on account of a “55 / 5” Rule Termination (as defined below), the Grantee shall
earn and vest in a pro-rated portion of the outstanding Performance Units based
on the extent to which the Performance Goals are achieved for the Performance
Period; provided such vesting does not result in a violation of any age
discrimination or other applicable law.   In the event of a Change in Control,
the amount achieved for the Performance Period shall be determined as of the
Change in Control date as described in the Grant Letters.  The pro-rated portion
shall be determined by multiplying the number of Performance Units earned based
on attainment of the Performance Goals by a fraction, the numerator of which is
the number of months that elapsed during the period beginning on January 1, 2017
through the Grantee’s termination date, and the denominator of which is 36.  A
partial month after the month of grant shall count as a full month for purposes
of this calculation.  The pro-rated earned Performance Units shall be paid as
described in Section 5.

(c)Involuntary Termination before a Change in Control.  If, before a Change in
Control and after ten months following the Date of Grant but prior to the
Vesting Date, the Grantee ceases to be employed by the Employer on account of
Involuntary Termination (as defined below), the Grantee shall earn and vest in a
pro-rated portion of the outstanding Performance Units based on the extent to
which the Performance Goals are achieved for the Performance Period, provided
such vesting does not result in a violation of any age discrimination or other
applicable law.  In the event of a subsequent Change in Control, the amount
achieved for the Performance Period shall be determined as of the Change in
Control date as described in the Grant Letters.  The pro-rated portion shall be
determined by multiplying the number of Performance Units earned based on
attainment of the Performance Goals by a fraction, the numerator of which is the
number of months that elapsed during the period beginning on January 1, 2017
through the Grantee’s termination date, and the denominator of which is 36.  A
partial month after the month of grant shall count as a full month for purposes
of this calculation.  The pro-rated earned Performance Units shall be paid as
described in Section 5.

(d)Death or Long-Term Disability Before a Change in Control.  If, before a
Change in Control, the Grantee ceases to be employed by the Employer prior to
the Vesting Date on account of death or Long-Term Disability (as defined below),
the Grantee shall earn and vest in a pro-rated portion of the outstanding
Performance Units based on the extent to which the Performance Goals are
achieved for the Performance Period.  In the event of a subsequent Change in
Control, the amount achieved for the Performance Period shall be determined as
of the Change in Control date as described in the Grant Letters.  The pro-rated
portion shall be determined by multiplying the number of Performance Units
earned based on attainment of the Performance Goals by a fraction, the numerator
of which is the number of months that elapsed during the period beginning on
January 1, 2017 through the Grantee’s termination date and the denominator of
which is 36.  A partial month after the month of grant shall count as a full
month for purposes of this calculation.  The pro-rated earned Performance Units
shall be paid as described in Section 5.

(e)Involuntary Termination, Death and Disability on or after a Change in
Control.  If the Grantee’s employment terminates on account of Involuntary
Termination, death or Long-Term Disability on or after a Change in Control and
prior to the Vesting Date, the Grantee shall vest in the Performance Units
earned as of the Change in Control date as described in the Grant Letters.  If
the Grantee has a Change in Control Severance Agreement with the Company
(“Change in Control Agreement”), on and after a Change in Control, the term
“Involuntary Termination” shall have the meaning given a termination by the
Company without Cause in the Change in Control Agreement, and shall include
without limitation a termination for Good Reason as defined in the Change in
Control Agreement. The Grantee agrees that, subject to the immediately preceding
sentence, if and to the extent that these Grant Conditions conflict with the
terms of the Change in Control Agreement or any employment agreement between the
Company and the Grantee, these Grant Conditions shall supersede the provisions
of the Change in Control Agreement and employment agreement applicable to
vesting of performance units on and after a

5

--------------------------------------------------------------------------------

 

Change in Control, notwithstanding anything in the Change in Control Agreement
or employment agreement to the contrary.

(f)Coordination of Provisions. If the Grantee terminates employment in a
termination that is both a ‘“55 / 5’ Rule Termination” and an Involuntary
Termination, the termination shall be treated as an Involuntary Termination for
purposes of the Grant Condition and Grant Letters.    

4.Definitions.  For purposes of these Grant Conditions and the Grant Letters:

(a)‘“55 / 5’ Rule Termination” shall mean the Grantee’s termination of
employment other than for Cause after the Grantee has attained age 55 and has
completed at least five years of service with the Employer.

(b)“Cause” shall mean any of the following, as determined in the sole discretion
of the Employer: (i) commission of a felony or a crime involving moral
turpitude; (ii) fraud, dishonesty, misrepresentation, theft or misappropriation
of funds with respect to the Employer; (iii) violation of the Employer’s Code of
Conduct or employment policies, as in effect from time to time; (iv) breach of
any written noncompetition, confidentiality or nonsolicitation covenant of  the
Grantee with respect to the Employer; or (v) gross negligence or misconduct in
the performance of the Grantee’s duties with the Employer.

(c)“Involuntary Termination” shall mean the Employer’s termination of the
Grantee’s employment other than for Cause.  

(d)“Long-Term Disability” shall mean the Grantee is receiving long-term
disability benefits under the Employer’s long-term disability plan.

5.Payment.

(a)Except as provided below, after the end of the Performance Period, if the
Committee certifies that the Performance Goals and other conditions to payment
of the Performance Units have been met, the Company shall issue shares of
Company Stock to the Grantee equal to the number of earned and vested
Performance Units, subject to applicable withholding for Taxes (as defined
below) and subject to compliance with section 409A of the Code and as described
in Section 20(h) of the Plan.  Payment of earned and vested Performance Units
shall be made in 2020 as soon as practicable after the Committee certifies the
extent to which the Performance Goals and other conditions to payment of the
Performance Units have been met, but not later than May 31, 2020, except as
provided below.  All unpaid Performance Units shall be forfeited in the event of
termination for Cause.  

(b)If the Grantee’s employment terminates for any reason other than Cause upon
or within two years after a Change in Control that meets the requirements of a
409A CIC, the Grantee’s Performance Units that are unpaid earned and vested (if
any) shall be paid within 60 days after the termination date, subject to
compliance with section 409A of the Code, if applicable, and as described in
Section 20(h) of the Plan.  The Company shall issue shares of Company Stock to
the Grantee equal to the number of the earned and vested Performance Units,
subject to applicable withholding for Taxes.  If a Change in Control does not
meet the requirements of a 409A CIC, the Grantee’s earned and vested Performance
Units (if any) shall be paid on the date described in subsection (a).

(c)Any fractional shares will be rounded up to the nearest whole share, but not
exceeding 225% of the Target Award.  

6.Dividend Equivalents.  Dividend Equivalents shall accrue with respect to
Performance Units and shall be payable subject to the same Performance Goals,
vesting terms and other conditions as the Performance Units to which they
relate.  Dividend Equivalents shall be credited on the Performance Units when
dividends are declared on shares of Company Stock from the Date of Grant until
the payment date for the vested Performance Units.  The Company will keep
records of Dividend Equivalents in a non-interest bearing bookkeeping account
for the Grantee.  No interest will be credited to any such account.  Vested
Dividend Equivalents shall be paid in cash at the same time and subject to the
same terms as the underlying

6

--------------------------------------------------------------------------------

 

vested Performance Units.  If and to the extent that the underlying Performance
Units are forfeited, all related Dividend Equivalents shall also be forfeited.  

7.Delivery of Shares.  The Company’s obligation to deliver shares upon the
vesting of the Performance Units shall be subject to applicable laws, rules and
regulations and also to such approvals by governmental agencies as may be deemed
appropriate to comply with relevant securities laws and regulations.  

8.No Shareholder Rights.  No shares of Company Stock shall be issued to the
Grantee on the Date of Grant, and the Grantee shall not be, nor have any of the
rights or privileges of, a shareholder of the Company with respect to any
Performance Units.    

9.No Right to Continued Employment.  The grant of Performance Units shall not
confer upon the Grantee any right to continued employment with the Employer or
interfere with the right of the Employer to terminate the Grantee’s employment
at any time.

10.Incorporation of Plan by Reference.  The Grant Letters and these Grant
Conditions are made pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and shall in all respects be interpreted in
accordance therewith. The decisions of the Committee shall be conclusive upon
any question arising hereunder. The Grantee’s receipt of the Performance Units
constitutes the Grantee’s acknowledgment that all decisions and determinations
of the Committee with respect to the Plan, the Grant Letters, these Grant
Conditions, and the Performance Units shall be final and binding on the Grantee
and any other person claiming an interest in the Performance Units.  

11.Withholding Taxes.  

(a)The Employer shall have the right, and the Grantee hereby authorizes the
Employer, to deduct from all payments made hereunder and from other compensation
an amount equal to the federal (including FICA), state, local and foreign taxes,
social insurance, payroll tax, contributions, payment on account obligations or
other amounts required by law to be collected, withheld or accounted for with
respect to the Performance Units (the “Taxes”).  The Employer will withhold
shares of Company Stock payable hereunder to satisfy the withholding obligation
for Taxes on amounts payable in shares, unless the Grantee provides a payment to
the Employer to cover such Taxes, in accordance with procedures established by
the Committee.  The share withholding amount shall be determined in accordance
with the procedures approved by the Committee.

(b)Regardless of any action the Employer takes with respect to any such Taxes,
the Grantee acknowledges that the ultimate liability for all such Taxes legally
due by the Grantee is and remains the Grantee’s responsibility and may exceed
the amount actually withheld by the Employer.  The Grantee further acknowledges
that the Employer (i) makes no representations or undertakings regarding the
treatment of any Taxes in connection with any aspect of the Performance Units,
including the grant, vesting or settlement of the Performance Units and the
subsequent sale of any shares of Company Stock acquired at settlement and the
receipt of any Dividend Equivalents; and (ii) does not commit to structure the
terms of the grant or any aspect of the Performance Units to reduce or eliminate
the Grantee’s liability for Taxes.  Further, if the Grantee has become subject
to tax in more than one jurisdiction between the Date of Grant and the date of
any relevant taxable event, the Grantee acknowledges that the Employer (or the
Grantee’s former employer, as applicable) may be required to collect, withhold
or account for Taxes in more than one jurisdiction.

12.Company Policies.  All amounts payable under the Grant Letters and these
Grant Conditions shall be subject to any applicable clawback or recoupment
policies, share trading policies and other policies that may be implemented by
the Company’s Board of Directors from time to time.  

13.Assignment.  The Grant Letters and these Grant Conditions shall bind and
inure to the benefit of the successors and assignees of the Company.  The
Grantee may not sell, assign, transfer, pledge or otherwise dispose of the
Performance Units, except to a successor grantee in the event of the Grantee’s
death.

7

--------------------------------------------------------------------------------

 

14.Section 409A.  The Grant Letters and these Grant Conditions are intended to
comply with section 409A of the Code or an exemption, consistent with Section
20(h) of the Plan, including the six-month delay for specified employees in
accordance with the requirements of section 409A of the Code, if applicable. In
furtherance of the foregoing, if the Performance Units or related Dividend
Equivalents constitute “nonqualified deferred compensation” within the meaning
of section 409A of the Code, vested Performance Units and related Dividend
Equivalents shall be settled on the earliest date that would be permitted under
section 409A of the Code without incurring penalty or accelerated taxes
thereunder.

15.Successors.  The provisions of the Grant Letters and these Grant Conditions
shall extend to any business that becomes a successor to the Company or its
subsidiaries or affiliates on account of a merger, consolidation, sale of
assets, spinoff or similar transaction with respect to any business of the
Company or its subsidiaries or affiliates with which the Grantee is employed,
and if this grant continues in effect after such corporate event, references to
the “Company or its subsidiaries or affiliates” or the “Employer” in the Grant
Letters and these Grant Conditions shall include the successor business and its
affiliates, as appropriate.  In that event, the Company may make such
modifications to the Grant Letters and these Grant Conditions as it deems
appropriate to reflect the corporate event.

16.Governing Law.  The validity, construction, interpretation and effect of the
Grant Letters and these Grant Conditions shall be governed by, and determined in
accordance with, the applicable laws of the Commonwealth of Pennsylvania,
excluding any conflicts or choice of law rule or principle.

17.No Entitlement or Claims for Compensation.  In connection with the acceptance
of the grant of the Performance Units under the Grant Letters and these Grant
Conditions, the Grantee acknowledges the following:

(a)the Plan is established voluntarily by the Company, the grant of the
Performance Units under the Plan is made at the discretion of the Committee and
the Plan may be modified, amended, suspended or terminated by the Company at any
time;

(b)the grant of the Performance Units under the Plan is voluntary and occasional
and does not create any contractual or other right to receive future grants of
Performance Units, or benefits in lieu of them, even if Performance Units have
been granted repeatedly in the past;  

(c)all decisions with respect to future grants of Performance Units, if any,
will be at the sole discretion of the Committee;

(d)the Grantee is voluntarily participating in the Plan;

(e)the Performance Units and any shares of Company Stock acquired under the Plan
are extraordinary items that do not constitute compensation of any kind for
services of any kind rendered to the Employer (including, as applicable, the
Grantee’s employer) and which are outside the scope of the Grantee’s employment
contract, if any;

(f)the Performance Units and any shares of Company Stock acquired under the Plan
are not to be considered part of the Grantee’s normal or expected compensation
or salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, payment in lieu of notice, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(g)the Performance Units and the shares of Company Stock subject to the award
are not intended to replace any pension rights or compensation;

(h)the grant of Performance Units and the Grantee’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Employer;

(i)the future value of the underlying shares of Company Stock is unknown and
cannot be predicted with certainty.  If the Grantee vests in the Performance
Units and receives shares of Company Stock, the value of the acquired shares may
increase or decrease.  The Grantee understands that the

8

--------------------------------------------------------------------------------

 

Company is not responsible for any foreign exchange fluctuation between the
United States Dollar and the Grantee’s local currency that may affect the value
of the Performance Units or the shares of Company Stock; and

(j)the Grantee shall have no rights, claim or entitlement to compensation or
damages as a result of the Grantee’s cessation of employment (for any reason
whatsoever, whether or not in breach of contract or local labor law or the terms
of the Grantee’s employment agreement, if any), insofar as these rights, claim
or entitlement arise or may arise from the Grantee’s ceasing to have rights
under or be entitled to receive shares of Company Stock under or ceasing to have
the opportunity to participate in the Plan as a result of such cessation or loss
or diminution in value of the Performance Units or any of the shares of Company
Stock acquired thereunder as a result of such cessation, and the Grantee
irrevocably releases the Employer from any such rights, entitlement or claim
that may arise.  If, notwithstanding the foregoing, any such right or claim is
found by a court of competent jurisdiction to have arisen, then the Grantee
shall be deemed to have irrevocably waived the Grantee’s entitlement to pursue
such rights or claim.  

18.Data Privacy.

(a)The Grantee hereby explicitly, willingly and unambiguously consents to the
collection, systematization, accumulation, storage, blocking, destruction, use,
disclosure and transfer, in electronic or other form, of the Grantee’s personal
data as described in these Grant Conditions by and among, as applicable, the
Grantee’s employer, the Company or its subsidiaries or affiliates for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan.

(b)The Grantee understands that the Grantee’s employer, the Company or
its  subsidiaries or affiliates, as applicable, hold certain personal
information and sensitive personal information about the Grantee regarding the
Grantee’s employment, the nature and amount of the Grantee’s compensation and
the fact and conditions of the Grantee’s participation in the Plan, including,
but not limited to, the Grantee’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or its subsidiaries or affiliates, details of all options, awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (the “Data”).

(c)The Grantee understands that the Data may be transferred, including any
cross-border, transfer to the Company, its subsidiaries and affiliates and, any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Grantee’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Grantee’s country.  The Grantee understands that the
Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative.  The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party.  The Grantee understands that the Data will be held
only as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan.  The Grantee understands that the Grantee may, at any
time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting in
writing the Grantee’s local human resources representative.  The Grantee
understands, however, that refusing or withdrawing the Grantee’s consent may
affect the Grantee’s ability to participate in the Plan.  For more information
on the consequences of refusal to consent or withdrawal of consent, the Grantee
understands that the Grantee may contact the Grantee’s local human resources
representative.

19.Addendum.  Notwithstanding any provisions in these Grant Conditions, the
Performance Units shall be subject to any special terms and conditions set forth
in any Addendum to this Agreement for the

9

--------------------------------------------------------------------------------

 

Grantee’s country.  Moreover, if the Grantee relocates to one of the countries
included in the Addendum, the special terms and conditions for such country will
apply to the Grantee, to the extent the Company determines that the application
of such terms and conditions is necessary for legal or administrative
reasons.  The Addendum constitutes part of these Grant Conditions.  

 

*      *      *

 

10

--------------------------------------------------------------------------------

 

ADDENDUM

ARMSTRONG WORLD INDUSTRIES, INC.
PERFORMANCE RESTRICTED STOCK UNIT GRANT

Additional Terms and Conditions and Notifications

This Addendum includes special terms and conditions that govern the Performance
Units granted to the Grantee if the Grantee resides or works in the countries
listed herein.  These terms and conditions are in addition to the terms and
conditions set forth in the Grant Conditions.  This Addendum may also include
information regarding certain other issues of which the Grantee should be aware
with respect to the Grantee’s participation in the Plan.  Capitalized terms used
but not defined herein shall have the meanings assigned to them in the Grant
Conditions (of which this Addendum is a part) and the Plan.

Australia

Offer Document

Participation in the Plan and the Performance Units granted under the Plan are
subject to the terms and conditions stated in the Offer Document attached
hereto.




 

--------------------------------------------------------------------------------

 

OFFER TO AUSTRALIAN RESIDENT EMPLOYEES

ARMSTRONG WORLD INDUSTRIES, INC.

2016 LONG-TERM INCENTIVE PLAN

This Offer Document sets out information regarding the participation of
Australian resident employees of Armstrong World Industries, Inc. (Armstrong or
the Company) and its Australian subsidiaries in grants of restricted stock units
made under the Armstrong World Industries, Inc. 2016 Long-Term Incentive Plan
(Plan).

Investment in securities involves a degree of risk and there is no guarantee of
the future value of, or returns from, securities you may acquire under the
Plan.  Employees who elect to participate in the Plan should consider all risk
factors relevant to the acquisition of securities under the Plan as set out in
this document and any associated documents.

The information contained in this document and any associated documents is
general information only.  It is not advice or information specific to your
particular objectives, financial situation or needs. Australian employees should
consider obtaining their own financial product advice from an independent person
who is licensed by the Australian Securities and Investments Commission to give
advice about participation in the Plan.

 

1.OFFER AND TERMS OF PARTICIPATION

This Offer Document relates to an invitation by the Company to eligible
employees in Australia to accept grants of restricted stock units made under the
Plan.  The restricted stock units will be issued at no cost to you.

The terms of your participation are set out in the Plan, the Plan Summary (as
supplemented by the Australian Addendum and the Australian Tax Supplement to the
Plan Summary), the Grant Letter, the Terms and Conditions and this Offer
Document.

By accepting a grant of restrict stock units, you will be bound by terms set out
in the Plan, the Plan Summary (as supplemented by the Australian Addendum and
the Australian Tax Supplement), the Grant Letter, the Terms and Conditions and
this Offer Document.

2.HOW CAN I ASCERTAIN THE CURRENT MARKET PRICE OF SHARES UNDERLYING THE
RESTRICTED STOCK UNITS IN AUSTRALIAN DOLLARS?

You could, from time to time, ascertain the market price of a share of common
stock in the Company (Share) by obtaining that price from the New York Stock
Exchange website, the Company website or The Wall Street Journal, and
multiplying that price by a published exchange rate to convert U.S. Dollars into
Australian Dollars, to determine the Australian dollar equivalent of that
current market price.

3.RISKS OF ACQUIRING AND HOLDING SHARES

Acquiring and holding restricted stock units and Shares involves risk.  These
risks include that:

(a)There is no guarantee that Shares will grow in value - they may decline in
value.  Stock markets are subject to fluctuations and the price of Shares can
rise and fall, depending upon the Company's performance and other internal and
external factors.

(b)The Company may decide not to continue to pay dividends on its Shares at the
current level, or may decide to cease the payment of dividends on its Shares.

(c)There are tax implications involved in acquiring and holding restricted stock
units and Shares and the tax regime applying to you may change.

 

 